NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


JOSEPH LEROY JONES-EL a/k/a Robert )
Bean,                              )
                                   )
          Appellant,               )
                                   )
v.                                 )                  Case No. 2D17-3059
                                   )
NATIONSTAR MORTGAGE LLC;           )
STANLEY GORDON BINNS; and          )
FEDERAL NATIONAL MORTGAGE          )
ASSOCIATION,                       )
                                   )
          Appellees.               )
                                   )

Opinion filed April 25, 2018.

Appeal from the Circuit Court for
Hillsborough County; Perry A. Little, Senior
Judge.

Joseph Leroy Jones-EL, pro se.

Nancy M. Wallace and Ryan D. O'Connor
of Akerman LLP, Tallahassee; and William
P. Heller of Akerman LLP, Fort Lauderdale,
for Appellee Nationstar Mortgage LLC.

No appearance for remaining Appellees.

PER CURIAM.

              Affirmed.

CASANUEVA, VILLANTI, and BLACK, JJ., Concur.